16 So. 3d 273 (2009)
Jermaral Ramon COBB, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-1787.
District Court of Appeal of Florida, First District.
August 21, 2009.
Jermaral Ramon Cobb, pro se, Appellant.
Bill McCollum, Attorney General, and Charlie McCoy, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered appellee's motion for remand and reconsideration of order under review, we have determined that the motion is well-taken. The Florida Supreme Court has recently adopted a comprehensive set of rules to be used in civil proceedings under Chapter 394, Part V, "The Jimmy Ryce Involuntary Civil Commitment for Sexually Violent Predators' Treatment and Care Act." See In re Florida Rules of Civil Procedure for Involuntary Commitment of Sexually Violent Predators, 13 So. 3d 1025 (Fla.2009). Newly adopted rule 4.460 provides that a respondent in a civil commitment proceeding "may file a petition for habeas corpus alleging ineffective assistance of counsel in the county in which the judgment was rendered within two years after the judgment becomes final." Accordingly, the order of the circuit court is reversed and the cause is remanded with directions to treat the previously filed rule 1.540 motion as a petition for writ of habeas corpus alleging ineffective assistance of counsel.
ALLEN, DAVIS, and PADOVANO, JJ., concur.